Citation Nr: 1045357	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-04 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a prior 
rating decision, of September 18, 2001, which assigned a 20 
percent initial disability rating for duodenal ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from November 1989 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was filed in October 2006 (during an RO hearing), 
a statement of the case was issued in December 2006, and a 
substantive appeal was received in January 2007.

The Board has considered whether the Veteran's contentions in 
raising this claim on appeal, contentions which have been phrased 
so as to suggest that a higher rating for duodenal ulcer was 
warranted at the time of the September 2001 RO rating decision 
and that a higher rating is currently warranted, have also raised 
a current claim of entitlement to an increased disability rating 
for duodenal ulcer.  The Board finds that the Veteran has not 
raised such a claim as part of this appeal.  The Board notes that 
the Veteran's testimony at her October 2006 RO hearing addressed 
this matter.  Near the end of the hearing, the Veteran was asked 
to clarify whether she was claiming that the disability had 
increased in severity, or if she was merely asserting that the 
incorrect rating had been assigned since the origination of the 
period of service-connection; the Veteran clarified that she was 
not claiming that the disability had increased in severity and 
that she did not seek to have a new VA examination concerning the 
current severity of her disability.  The Veteran endorsed a 
statement that she was "just saying that it was worse than the 
20 percent that you initially got and it remained the same ....  It 
hadn't really gotten worse, but it is still worse than what the 
evaluation was."  Nevertheless, recent pleadings submitted by 
the Veteran's representative appear to argue that a rating higher 
than the current 20 percent is warranted.  The issue of 
entitlement to an increased rating for duodenal ulcer is not 
before the Board at this time, but this apparent new claim for an 
increased rating is hereby referred to the RO for clarification 
and appropriate action. 


FINDINGS OF FACT

1.  The September 2001 RO rating decision, which assigned a 20 
percent initial disability rating for duodenal ulcer, considered 
the correct evidence and law as it then existed, and it did not 
involve an error that would undebatably lead to a different 
result if such error were corrected.

2.  The September 2001 RO rating decision was issued during the 
course of the Veteran's appeal for a higher rating to the Board, 
but the Veteran withdrew the appeal with regard to the duodenal 
ulcer rating issue in September 2004.


CONCLUSIONS OF LAW

1.  The September 2001 RO rating decision is final.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002).

2.  The RO's September 2001 rating decision, which assigned a 20 
percent initial disability rating for duodenal ulcer, was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A; 38 
C.F.R. § 3.105(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The first matter to address is whether the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), is applicable to the claims of 
CUE.  In Livesay v. Principi, 15 Vet. App, 165 (2001), the Court 
noted that although the VCAA of 2000 was potentially applicable 
to all pending claims, there were instances where the VCAA of 
2000 had no application as a matter of law.  Id. at 178.  The 
Court noted that the VCAA added a new section 5100 of Title 38 of 
the United States Code and that a 'claimant' as defined by the 
new 38 U.S.C. § 5100 included a person applying for or seeking 
benefits under part II or III of Title 38, but could not 
encompass a person seeking revision of a final decision based on 
CUE pursuant to sections 5109A and 7111.  Id. at 179.  Thus, the 
Court held that the VCAA of 2000 did not apply to claims of CUE.  
Therefore, no further discussion of the VCAA is warranted in this 
decision.

CUE

By rating decision in September 2001, the RO revised the initial 
disability rating assigned for the Veteran's duodenal ulcer to 20 
percent under Diagnostic Code 7305.  The provisions of that 
Diagnostic Code provided then, as now, that a severe duodenal 
ulcer with pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of definite 
impairment of health warrants a 60 percent rating.  Moderately 
severe duodenal ulcer, with less than severe disability, but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more in 
duration at least four or more times a year is evaluated as 40 
percent disabling.  Moderate duodenal ulcer, with recurrent 
episodes of severe symptoms 2 or 3 times a year averaging 10 days 
in duration, or with continuous moderate manifestations warrants 
a 20 percent rating.  Mild impairment, with recurring symptoms 
once or twice yearly warrants a 10 percent disability evaluation.  
38 C.F.R. § 4.114, Diagnostic Code 7305.

The September 2001 RO rating decision was issued during the 
course of the Veteran's appeal for a higher rating to the Board.  
That appeal advanced as far as a June 2003 Board remand, however 
no Board decision was ever issued on the matter.  Rather, during 
the processing of the Board's June 2003 remand, the Veteran 
submitted a September 2004 statement indicating that she only 
desired to continue her appeal as to another issue on appeal 
(entitlement to an increased rating for endometriosis).  A 
November 2004 RO rating decision addressed the endometriosis 
issue and notified the Veteran that the RO considered the 
November 2004 decision to be a total grant of the benefit sought 
on appeal.  No additional contentions regarding that November 
2004 rating decision or the past Board appeal have been presented 
by the Veteran or her representative.  The current Board appeal 
arises from the Veteran's October 2005 statement expressly 
raising contentions of CUE concerning the past RO decision; there 
has been no contention challenging the RO's determination of the 
finality of a prior decision nor any contentions concerning the 
RO's interpretation of past correspondence associated with the 
Veteran's previous appeal.

The September 2001 rating decision became final when the 
Veteran's appeal was withdrawn in September 2004.  38 U.S.C.A. 
§ 7105(d)(5).  The Veteran is now claiming that the September 
2001 rating decision involved clear and unmistakable error in not 
assigning a 40 percent disability rating under Diagnostic Code 
7305.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  In order 
for a claim of CUE to be valid, there must have been an error in 
the prior adjudication of the claim; either the correct facts, as 
they were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time were 
incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 
(1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the 
error must be 'undebatable' and of the sort which, had it not 
been made, would have manifestly changed the outcome at the time 
it was made, and a determination that there was CUE must be based 
on the record and law that existed at the time of the prior 
adjudication in question.  Id.  Simply to claim CUE on the basis 
that the previous adjudication improperly weighed and evaluated 
the evidence can never rise to the stringent definition of CUE, 
nor can broad-brush allegations of 'failure to follow the 
regulations' or 'failure to give due process,' or any other 
general, non-specific claim of 'error' meet the restrictive 
definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation of 
facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  
It is a very specific and rare kind of error of fact or law that 
compels the conclusion, as to which reasonable minds could not 
differ, that the result would have been manifestly different but 
for the error.  Fugo, 6 Vet. App. at 43.

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  For the purpose of authorizing benefits, 
the rating decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) or 
the statutory or regulatory provisions extant at that time were 
incorrectly applied;

(2) the error must be 'undebatable' and of the sort 'which, had 
it not been made, would have manifestly changed the outcome at 
the time it was made'; and

(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior adjudication 
in question.  Damrel, 6 Vet. App. at 245, quoting Russell, 3 Vet. 
App. at 313-14.

The revision of a final rating decision based on CUE generally 
will involve the assignment of an earlier effective date for 
those benefits involved because the governing regulation requires 
that benefits be paid 'as if the corrected decision had been made 
on the date of the reversed decision.'  38 C.F.R. § 3.105(a).

In October 2005, the Veteran contended that the September 2001 RO 
rating determination was incorrect.  The Veteran presented 
multiple arguments in an effort to identify CUE in the September 
2001 RO decision.  The Board has reviewed all of the Veteran's 
statements, including her presentation at her October 2006 RO 
hearing, but finds that the presentation of her claim in the 
October 2005 submission encompasses her contentions in this 
matter with regard to alleged CUE in the September 2001 RO 
decision.

First, the Veteran presents an argument essentially alleging that 
the evidence shows that her disability symptoms meet the criteria 
for a 40 percent disability rating under Diagnostic Code 7305, on 
the basis of anemia and weight loss.  She asserts that "[m]y 
service medical record indicates anemia as far back as 1990.  In 
a VA C & Pension conducted on June 14, 2002, it also shows I am 
anemic."  Furthermore, she asserts "[m]y endometriosis causes 
weight gain, however, because of my ulcer and loss of weight - I 
do not have the normal side effect of weight gain due to 
endometriosis - thus showing it does effect [sic] my weight."

The Board finds that this argument, on its face, does not meet 
the requirement of identifying CUE in the September 2001 RO 
decision.  Quickly, the Board notes that the citation of a June 
2002 VA examination report is not directly pertinent to a CUE 
analysis in this case, as a June 2002 report was clearly not of 
record at the time of the final September 2001 RO rating 
decision; the June 2002 report cannot be a basis of a CUE 
committed in the final September 2001 RO rating decision.  In any 
event, however, even accepting the rest of the Veteran's factual 
contentions as true for the sake of considering her argument, her 
argument fails to identify CUE in the September 2001 RO rating 
decision.  She asserts that the evidence of record at the time of 
the decision shows that she had anemia.  Even accepting this, a 
showing of anemia alone was not sufficient to warrant assignment 
to a 40 percent disability rating; there would have to have been 
a showing of weight loss with the anemia to meet the express 
criteria.  The Veteran does not contend that any such weight loss 
due to her duodenal ulcer had taken place or was shown by the 
evidence; rather, she presents a medical theory explaining why 
she believes that the absence of weight gain should be 
interpreted as actually a manifestation of the impact of the 
duodenal ulcer upon her weight.  She asserts, without citation of 
evidence, that the duodenal ulcer's impact upon her weight is 
masked by a contrary impact upon her weight from a distinct 
disability; she argues that the fact that she did not gain weight 
despite having endometriosis is, in fact, evidence that the 
duodenal ulcer met the criteria for a 40 percent disability 
rating.

The Board finds that this argument does not identify a CUE or 
even identify any overlooked facts, but rather presents a medical 
theory that the Veteran believes should be applied to 
reinterpreting the facts pertinent to the September 2001 RO 
rating decision.  CUE cannot be identified by an allegation of a 
mere misinterpretation of facts, nor by the introduction of a new 
medical theory after the final rating decision in question.  CUE 
is a very specific and rare kind of error of fact or law that 
compels the conclusion, as to which reasonable minds could not 
differ, that the result would have been manifestly different but 
for the error.  The Board cannot find that the Veteran's 
argument, on its face, identifies any CUE when it merely presents 
lay contentions of new medical theory that seeks to reinterpret 
the facts as they were shown at the time of the prior decision; 
this does not identify the type of error that may constitute CUE 
and it does not compel the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the alleged error.

The Veteran essentially contends that, despite the fact that she 
did not have weight loss due to the duodenal ulcer, it was CUE to 
find that she did not meet the criteria for a 40 percent 
disability rating contemplating weight loss from the disability.  
As the only basis she introduces for suggesting that the prior 
decision contained CUE in this regard is a newly introduced 
medical theory, the Board finds that the Veteran's contentions, 
on their face, fail to identify CUE in the prior final decision.

The Veteran's other argument, presented in the October 2005 claim 
raising her contentions of CUE, argues that it was CUE for the 
September 2001 RO rating decision to find that she did not meet 
the criteria for a 40 percent rating via the other avenue for 
such a rating under Diagnostic Code 7305: incapacitating 
episodes.  Once again, however, the Board finds that the 
Veteran's allegation fails, on its face, to identify any error 
constituting CUE in the September 2001 decision.  The Veteran 
contends that "[t]hroughout my records it shows treatment & 
hospitalizations showing I have incapacitating episodes.  This 
has effected [sic] my ability to work since service as records 
show I was even put on restriction and not deployable."  The 
Veteran does not identify any evidence that she believes shows 
incapacitating episodes of specifically duodenal ulcer symptoms.  
Neither does the Veteran specifically contend or explain how the 
evidence of record at the time of the September 2001 RO rating 
decision clearly and unmistakably showed that her symptoms met 
the actual criteria for a 40 percent rating, which require: 
'recurrent incapacitating episodes averaging 10 days or more in 
duration at least four or more times a year.'

The Board further notes that the question of what constitutes 
'incapacitation' and what symptoms and medical treatment may be 
specifically attributable to the duodenal ulcer (rather than 
other disabilities such as endometriosis) are matters involving a 
significant degree of factual interpretation.  The Veteran 
clearly disagrees with how the September 2001 RO rating decision 
weighed and interpreted the evidence and facts, but the Veteran 
does not identify any evidence or basis for finding that the 
September 2001 RO rating decision contained CUE in finding that 
her duodenal ulcer did not manifest in recurrent incapacitating 
episodes averaging 10 days or more in duration at least four or 
more times a year.  There does not appear to be, and the Veteran 
does not specifically identify, any evidence that was of record 
at the time of the September 2001 RO rating decision that clearly 
and unmistakably shows that her duodenal ulcer manifested in 
recurrent incapacitating episodes averaging 10 days or more in 
duration at least four or more times a year.  Even accepting the 
Veteran's assertions en arguendo, the Board finds that her 
argument generally concerning having been ill and hospitalized at 
times (apparently for various reasons), on its face, fails to 
identify a CUE in the September 2001 RO rating decision.

The Veteran's contentions do not speak to undebatable error of 
the type that may constitute CUE.

The Board finds that the Veteran's arguments appear to depend 
upon persuading the Board that the RO did not consider or 
correctly interpret evidence favorable to a 40 percent rating.  
The Board cannot agree with the essential pillars of her claim of 
CUE.  The Board notes that the absence of discussion in the 
September 2001 RO rating decision of any particular item of 
evidence the Veteran may have in mind (the Veteran does not 
specifically identify any particular evidence that was of record 
in September 2001) does not demonstrate that any evidence was 
ignored when it was of record at the time of adjudication.  
Gonzalez v. West, 218 F.3d 1378 (Fed.Cir. 2000).  To the extent 
that the Veteran contends that the RO overlooked reasons to 
conclude that she may have met the criteria for a 40 percent 
rating, despite not having actual weight loss shown and despite 
not having any clear and unmistakable evidence of the extent of 
incapacitation contemplated by the rating criteria, this matter 
is not undebatable.  This contention constitutes a disagreement 
with how the evidence was weighed and evaluated.  Thus, the 
Veteran has not established a basis for finding CUE in the 
September 2001 RO rating decision.

Consequently, the contention that a rating in excess of 20 
percent was warranted at the time of the September 2001 RO rating 
decision constitutes a disagreement with how the evidence was 
weighed and interpreted.  The Board appreciates that the Veteran 
does not agree with the conclusions the RO reached in September 
2001.  However, the Court has consistently stressed the rigorous 
nature of the concept of CUE; 'clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it is 
not mere misinterpretation of facts.'  Oppenheimer v. Derwinski, 
1 Vet. App. 370, 372 (1991).  A disagreement with how the RO 
evaluated the facts is inadequate to raise the claim of clear and 
unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

Based on the foregoing, the Board finds that the September 2001 
RO rating decision assigning a disability rating of 20 percent 
effective from the grant of service connection for duodenal ulcer 
was not an 'undebatable' error.  Russell, 3 Vet. App. at 313 
(defining CUE as an error that is 'undebatable,' in that 
'reasonable minds could only conclude that the original decision 
was fatally flawed').  As the September 2001 rating decision was 
supported by the evidence and law then of record, it was not the 
product of CUE.  Therefore, the Board concludes that the 
September 2001 RO rating decision was not clearly and 
unmistakably erroneous and cannot be revised or reversed based on 
CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).


ORDER

The appeal is denied.

____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


